internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-115186-99 date date legend purchaser target sellers plr-115186-99 company official tax professional authorized representatives date a date b date c date d business a dear this is in response to your letter dated date requesting on behalf of the above referenced taxpayers an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser and sellers are requesting the extension of time to file a sec_338 election under sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations with respect to purchaser’s acquisition of the stock of target sometimes hereinafter referred to as the election on date b additional information was received in letters dated march and the material information submitted is summarized below purchaser is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting target was an s_corporation within the meaning of sec_1361 and was wholly owned by sellers individuals and electing small_business trusts within the meaning of sec_1361 and e the various individuals trusts and beneficiaries and their ownership interests are identified plr-115186-99 in the above redacted legend and at times referred to in the aggregate as the sellers or individually as the individual sellers or electing small_business trusts sellers purchaser and various subsidiaries which are not relevant to this transaction and target are engaged in business a target has no subsidiaries for which an election under sec_338 was or is being made on date a the individual sellers transferred certain shares of target to the electing small_business trusts sellers on date b sellers and purchaser entered into a stock purchase agreement for purchaser to acquire all of sellers' target stock also on date b purchaser acquired all of sellers' target stock pursuant to the stock purchase agreement for cash and an earn out in a fully taxable transaction under the earn out only additional cash may be paid and it contains a collar and fixed measurement_period following the acquisition new target was included in purchaser's consolidated_group as a subchapter_c_corporation it is represented that purchaser was not related to sellers within the meaning of sec_338 no stock has been or may be received under the earn out and purchaser’s acquisition of the target stock qualified as a qualified_stock_purchase within the meaning of sec_338 purchaser and sellers intended to file the election the election was due on date c but for various reasons it was not filed on date d which is after the due_date for the election company official tax professional sellers and authorized representatives discovered that a valid election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for purchaser’s target's or sellers' taxable_year s in which the acquisition occurred the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under g and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of a of corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under a relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which or applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a plr-115186-99 person the ownership of whose stock would under a other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a h election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a h election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a h election is made for the target_corporation it is irrevocable and a election is deemed made for the target_corporation more specifically old target recognizes gain_or_loss as if while old target was a member of the selling_consolidated_group or owned by the selling affiliate or s_corporation shareholders it sold all of its assets in a single transaction at the close of the acquisition_date but before the deemed liquidation sec_1_338_h_10_-1 then old target is treated as if while a member of the selling_consolidated_group or owned by the selling affiliate or s_corporation shareholders it distributed all of its assets in complete_liquidation if target is an s_corporation immediately before the acquisition_date nothing in the sec_338 provisions prevents a holder of target stock from taking deemed sale gain into account under sec_1366 and sec_1367 see sec_331 or sec_332 for gain_or_loss recognized by the old target shareholders as a result of the deemed liquidation sec_1_338_h_10_-1 no gain_or_loss is recognized on the sale_or_exchange by the selling_consolidated_group or the selling affiliate or an s_corporation shareholders of target stock included in the qualified_stock_purchase if target is an s_corporation immediately before target’s acquisition_date the sale_or_exchange of old target stock does not result in a termination of the sec_1362 election for the s_corporation sec_1_338_h_10_-1 sec_1_338_h_10_-1 provides that a h election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a h election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the persons authorized to act on behalf of each corporation must sign the form and if it is made for an s_corporation it must be signed by each s_corporation shareholder who plr-115186-99 sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons who must sign the election must be provided on the form or on a signature attachment and the instructions provide specific details as to the preparation of the signature attachment and its attachment to form_8023 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year under c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie h -1 d therefore the commissioner has discretionary authority under to grant an extension of time for purchaser and sellers cid to file the election provided that purchaser and sellers show that they acted reasonably and in good_faith the requirements of and are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by sellers purchaser company official tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file a valid election the information establishes that tax professionals were responsible for the election that purchaser and sellers relied on the tax professionals to timely make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted the representations made and the conditions in the following paragraph we conclude that purchaser and sellers have plr-115186-99 shown that they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under until days from the date_of_issuance of this letter for purchaser and sellers to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on the electing small_business trusts sellers constituting for tax purposes sellers of the target stock they received on date a from the individual sellers see the above redacted legend for the identification of the specific sellers and shares involved purchaser and each of the sellers signing the election purchaser and each of the sellers treating the acquisition sale of target stock as a sec_338 transaction and each of the sellers not using the installment_method to report income recognized on the transaction or as necessary filing amended returns that are consistent with not reporting such income under sec_453 and the taxpayers’ sellers’ purchaser’s and target’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made talking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district directors’ offices upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer’s liability is lower sec_301_9100-3 purchaser and the sellers must file the election in accordance with sec_1_338_h_10_-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form see announcement 1998_1_cb_282 a copy of this letter should be attached to the election form purchaser target and sellers must also amend their returns to treat the transaction as a sec_338 transaction and to attach thereto a copy of the election and a copy of this letter pursuant to sec_1 h - e iv target’s s election is not terminated accordingly target is not required to file an s_short_year return ie a year that ended the day before the acquisition nor a one day short return as a non-affiliated c_corporation we express no opinion as to whether the electing small_business trusts sellers or the individual sellers are for tax purposes the sellers of the target stock that the electing small_business trusts sellers received on date a from the individual sellers see the above redacted legend for the specific identity regarding the sellers and shares whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by sellers on target’s deemed asset sale and deemed liquidation plr-115186-99 in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for the purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to powers of attorney on file in this office we are sending a copy of this letter to the company official and to the sellers’ authorized representative who should distribute a copy to each of the sellers sincerely yours by philip j levine assistant chief_counsel corporate
